DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first detecting unit, first calculating unit, first controlling unit  in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15 and 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 15, 19, 21 5sets forth a “machine readable storage medium.” However, the specification as originally filed does not explicitly define the machine readable storage medium by stating that it '. . . includes, but is not limited to' a number of various mediums (Para. 0127). The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a machine readable storage media (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is absent an explicit definition or is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim  4-10, 12, 14-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 4 (and corresponding dependent claims 5-10) recite a camera module.  It is unclear if this is the same camera module recited in claim 1 or separate camera module.  

Claim 5 ( and corresponding dependent claims 6-10) recite “a display area.”  This display area refers to the display are a found in claim 1.  The Office suggests –the display area--.

Claim 12 is unclear.  Claim 12 recites elements “first detecting unit, first calculating unit, first controlling unit,” however there is insufficient description in the specification of the 
Although the claims do not use the term “means for” or “step for”, the claim limitations begin with a term followed by functional language (i.e., first detecting unit for, first calculating unit for, first controlling unit for”) and the terms are not modified by sufficient structure or material for performing the claimed function. The specification states there is a processor however does not state if the units are separate hardware; and the terms are not art-recognized structures to perform the claimed functions. Accordingly, the limitation invokes 35 USC § 112, ¶ 6 (See Ex parte Rodriguez, 92 USPQ2d 1395, 1404-1406 (Bd. Pat. App. & Int. 2009)). Because the units are required to perform  specific functions, they are special purpose computers, and the corresponding structures must be more than a mere reference to a general purpose computer, microprocessor, specialized computer, or an unidentified component of a computer system, software, logic, code or black box element. For the specific functions, the corresponding structures must include an algorithm that transforms the general purpose computer, and the algorithm must explain how the computer or components perform the claimed functions. There is no showing of how the component performs the claimed function. 

Claim 14 is unclear.  Claim 14 recites “Audio equipment, comprising a camera module and a display screen that is circumferentially located on sides of the audio equipment, wherein the audio equipment further comprises a processor and a machine-readable storage medium having machine-executable instructions stored thereon, and by reading and executing the machine- executable instructions in the machine-readable storage medium, the processor can execute the directional display method of audio equipment according to claim 1.   
Claim 1 also recites audio equipment wherein the audio equipment comprises a camera module and a display screen that is circumferentially located on sides of the audio equipment.  The limitations are unclear as are these the same elements or different elements. The examiner also suggests for clarity to define the machine readable storage medium as non-transitory machine readable storage medium. 
The examiner suggests the following for claim 14:
Audio equipment, comprising a camera module and a display screen that is circumferentially located on sides of the audio equipment, wherein the audio equipment further comprises a processor and a non-transitory machine-readable storage medium having machine-executable instructions stored thereon, and by reading and executing the machine- executable instructions in the non-transitory machine-readable storage medium, the processor can execute a directional display method of the audio equipment comprising:
activating the camera module for panoramic shooting to detect a user position in response to an activation signal acquired; 
when multiple users are detected, determining a display area of the display screen according to a positional relationship between the multiple users and a center position of a horizontal projection of the display screen; and 
controlling the display area to display.

Claim 16 is unclear.  Claim 16 recites “Audio equipment, comprising a camera module and a display screen that is circumferentially located on sides of the audio equipment, wherein the audio equipment further comprises a processor and a machine-readable storage medium having machine-executable instructions stored thereon, and by reading and executing the machine- executable instructions in the machine-readable storage medium, the processor can execute the directional display method of audio equipment according to claim 2.   
Claim 2 (including claim 1 as it depends from claim 1) also recites audio equipment wherein the audio equipment comprises a camera module and a display screen that is circumferentially located on sides of the audio equipment.  The limitations are unclear as are these the same elements or different elements. The examiner also suggests for clarity to define the machine readable storage medium as non-transitory machine readable storage medium. 
The examiner suggests the following for claim 16:
Audio equipment, comprising a camera module and a display screen that is circumferentially located on sides of the audio equipment, wherein the audio equipment further comprises a processor and a non-transitory machine-readable storage medium having machine-executable instructions stored thereon, and by reading and executing the machine- executable instructions in the non-transitory machine-readable storage medium, the processor can execute a directional display method of the audio equipment comprising:
activating the camera module for panoramic shooting to detect a user position in response to an activation signal acquired; 
when multiple users are detected, determining a display area of the display screen according to a positional relationship between the multiple users and a center position of a horizontal projection of the display screen; and 
controlling the display area to display,
wherein the camera module includes at least one panoramic camera, or at least one set of binocular cameras, or a spherical camera array having multiple cameras.  


Claim 17 is unclear.  Claim 17 recites “Audio equipment, comprising a camera module and a display screen that is circumferentially located on sides of the audio equipment, wherein the audio equipment further comprises a processor and a machine-readable storage medium having machine-executable instructions stored thereon, and by reading and executing the machine- executable instructions in the machine-readable storage medium, the processor can execute the directional display method of audio equipment according to claim 3.   
Claim 3 (including claim 1 as it depends from claim 1) also recites audio equipment wherein the audio equipment comprises a camera module and a display screen that is circumferentially located on sides of the audio equipment.  The limitations are unclear as are these the same elements or different elements. The examiner also suggests for clarity to define the machine readable storage medium as non-transitory machine readable storage medium. 
The examiner suggests the following for claim 17:
Audio equipment, comprising a camera module and a display screen that is circumferentially located on sides of the audio equipment, wherein the audio equipment further comprises a processor and a non-transitory machine-readable storage medium having machine-executable instructions stored thereon, and by reading and executing the machine- executable instructions in the non-transitory machine-readable storage medium, the processor can execute a directional display method of the audio equipment comprising:
activating the camera module for panoramic shooting to detect a user position in response to an activation signal acquired; 
when multiple users are detected, determining a display area of the display screen according to a positional relationship between the multiple users and a center position of a horizontal projection of the display screen; and 
controlling the display area to display,
wherein the center position of the horizontal projection of the display screen includes a center position of a projection circle formed by projecting the display screen on a first plane.  

Claim 18 is unclear.  Claim 18 recites “Audio equipment, comprising a camera module and a display screen that is circumferentially located on sides of the audio equipment, wherein the audio equipment further comprises a processor and a machine-readable storage medium having machine-executable instructions stored thereon, and by reading and executing the machine- executable instructions in the machine-readable storage medium, the processor can execute the directional display method of audio equipment according to claim 11.   
Claim 11 also recites audio equipment wherein the audio equipment comprises a camera module and a display screen that is circumferentially located on sides of the audio equipment.  The limitations are unclear as are these the same elements or different elements. The examiner also suggests for clarity to define the machine readable storage medium as non-transitory machine readable storage medium. 
The examiner suggests the following for claim 18:
Audio equipment, comprising a camera module and a display screen that is circumferentially located on sides of the audio equipment, wherein the audio equipment further comprises a processor and a non-transitory machine-readable storage medium having machine-executable instructions stored thereon, and by reading and executing the machine- executable instructions in the non-transitory machine-readable storage medium, the processor can execute a directional display method of the audio equipment comprising:
activating the camera module for panoramic shooting to detect a user position in response to an activation signal acquired, wherein the user position includes a user direction indicated by a connection line between a user's angular position relative to the projection circle and a center position of a horizontal projection of the display screen; 
when a single user is detected, taking the user direction as an angle bisector of a preset mapping angle, and determining arcs on upper and lower edges of the display screen corresponding to the mapping angle; and
determining a display area of the display screen using an arc-shaped area enclosed by the arcs, and controlling the display area to display; 
wherein the center position of the horizontal projection of the display screen includes a center position of a projection circle formed by projecting the display screen on a first plane.

Claim  15, 19-21 recite according to the directional display method of audio equipment according to claim….  The Office suggests --the audio equipment--.  For clarity, however, the examiner suggests rewriting the claim language to include all the limitations of the claims.  It is also unclear as to what realizes the directional display method. 
Suggestions for
Claim 15
A non-transitory machine-readable storage medium having machine-executable instructions stored thereon, wherein when executed by a processorto perform a directional display method of audio equipment wherein the audio equipment comprises a camera module and a display screen that is circumferentially located on sides of the audio equipment, the directional display method of the audio equipment comprises:
activating the camera module for panoramic shooting to detect a user position in response to an activation signal acquired; 
when multiple users are detected, determining a display area of the display screen according to a positional relationship between the multiple users and a center position of a horizontal projection of the display screen; and 
controlling the display area to display.  

Claim 19
A non-transitory machine-readable storage medium having machine-executable instructions stored thereon, wherein when executed by a processorto perform a directional display method of audio equipment wherein the audio equipment comprises a camera module and a display screen that is circumferentially located on sides of the audio equipment, the directional display method of the audio equipment comprises:
activating the camera module for panoramic shooting to detect a user position in response to an activation signal acquired; 
when multiple users are detected, determining a display area of the display screen according to a positional relationship between the multiple users and a center position of a horizontal projection of the display screen; and 
controlling the display area to display,
wherein the camera module includes at least one panoramic camera, or at least one set of binocular cameras, or a spherical camera array having multiple cameras.  

Claim 20
A non-transitory machine-readable storage medium having machine-executable instructions stored thereon, wherein when executed by a processorto perform a directional display method of audio equipment wherein the audio equipment comprises a camera module and a display screen that is circumferentially located on sides of the audio equipment, the directional display method of the audio equipment comprises:
activating the camera module for panoramic shooting to detect a user position in response to an activation signal acquired; 
when multiple users are detected, determining a display area of the display screen according to a positional relationship between the multiple users and a center position of a horizontal projection of the display screen; and 
controlling the display area to display,
wherein the center position of the horizontal projection of the display screen includes a center position of a projection circle formed by projecting the display screen on a first plane.  

Claim 21
A non-transitory machine-readable storage medium having machine-executable instructions stored thereon, wherein when executed by a processorto perform a directional display method of audio equipment wherein the audio equipment comprises a camera module and a display screen that is circumferentially located on sides of the audio equipment, the directional display method of the audio equipment comprises:
activating the camera module for panoramic shooting to detect a user position in response to an activation signal acquired, wherein the user position includes a user direction indicated by a connection line between a user's angular position relative to the projection circle and a center position of a horizontal projection of the display screen; 
when a single user is detected, taking the user direction as an angle bisector of a preset mapping angle, and determining arcs on upper and lower edges of the display screen corresponding to the mapping angle; and
determining a display area of the display screen using an arc-shaped area enclosed by the arcs, and controlling the display area to display; 
wherein the center position of the horizontal projection of the display screen includes a center position of a projection circle formed by projecting the display screen on a first plane.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 12, 14-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over He et al (CN 106155200 and hereafter referred to as “He”) in view of Xu (CN 108614583).
Regarding Claim 1, He discloses a directional display method of audio equipment, wherein the audio equipment comprises a camera module and a display screen that is circumferentially located on sides of the audio equipment, and the method comprises: 
activating the camera module for photographic shooting to detect a user position in response to an activation signal acquired (Page 7, paragraph 0043, Page 10-11, paragraph 0061-0067, Page 14-17, 0078, 0080, 0086-0090, 0095); 
when multiple users are detected, determining a display area of the display screen according to a positional relationship between the multiple users and a center position of a horizontal projection of the display screen ( Page 7, paragraph 0043, Page 10-11, paragraph 0061-0067, Page 14-17, 0078, 0080, 0086-0090, 0095Figure 5, 11,12, 13, 14); and 
controlling the display area to display (Page 7, paragraph 0043, Page 10-11, paragraph 0061-0067, Page 14-17, 0078, 0080, 0086-0090, 0095).  
He is silent on activating the camera module for panoramic shooting.
Xu discloses activating the camera module for panoramic shooting to detect a user position in response to an activation signal acquired (Page 8-9, paragraphs 0043-0055).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify He to include the missing limitations in order to reduce power consumption (Page 3, paragraph 0013) and have better human computer interaction experience (Page 1, paragraph 0004) as disclosed by Xu.
Regarding Claim 2,  He and Xu disclose the limitations of Claim 1.  Xu discloses  wherein the camera module includes at least one panoramic camera, or at least one set of binocular cameras, or a spherical camera array having multiple cameras (Page 8-9, paragraph 0043-0055).  Same motivation as above.
Regarding Claim 3,  He and Xu disclose the limitations of Claim 1.  He discloses wherein the center position of the horizontal projection of the display screen includes a center position of a projection circle formed by projecting the display screen on a first plane (paragraphs 0061-0068).  
Regarding Claim 12, He discloses a directional display device of audio equipment, wherein the audio equipment comprises a camera module and a display screen that is circumferentially located on sides of the audio equipment, and the device comprises: 
a first detecting unit for activating the camera module for photographic shooting to detect a user position in response to an activation signal acquired (Page 7, paragraph 0043, Page 10-11, paragraph 0061-0067, Page 14-17, 0078, 0080, 0086-0090, 0095, the portion/section/code/instructions performing the process/function, paragraphs 0107-0116); 
a first calculating unit for, when multiple users are detected, determining a display area of the display screen according to a positional relationship between the multiple users and a center position of a horizontal projection of the display screen (Page 7, paragraph 0043, Page 10-11, paragraph 0061-0067, Page 14-17, 0078, 0080, 0086-0090, 0095, Figure 5, 11,12, 13, 14, the portion/section/code/instructions performing the process/function, paragraphs 0107-0116); and 
a first controlling unit for controlling the display area to display (Page 7, paragraph 0043, Page 10-11, paragraph 0061-0067, Page 14-17, 0078, 0080, 0086-0090, 0095, the portion/section/code/instructions performing the process/function, paragraphs 0107-0116).  
He is silent on activating the camera module for panoramic shooting.
Xu discloses activating the camera module for panoramic shooting to detect a user position in response to an activation signal acquired (Page 8-9, paragraphs 0043-0055).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify He to include the missing limitations in order to reduce power consumption (Page 3, paragraph 0013) and have better human computer interaction experience (Page 1, paragraph 0004) as disclosed by Xu.
Regarding Claim 14, He discloses audio equipment, comprising a camera module and a display screen that is circumferentially located on sides of the audio equipment (Page 7, paragraph 0043, Page 10-11, paragraph 0061-0067, Page 14-17, 0078, 0080, 0086-0090, 0095, Page 19-21, paragraphs 0107-0116, wherein the audio equipment further comprises a processor and a machine-readable storage medium having machine-executable instructions stored thereon, and by reading and executing the machine- executable instructions in the machine-readable storage medium (Page 7, paragraph 0043, Page 10-11, paragraph 0061-0067, Page 14-17, 0078, 0080, 0086-0090, 0095), the processor can execute the directional display method of audio equipment according to claim 1.   Xu discloses activating the camera module for panoramic shooting to detect a user position in response to an activation signal acquired (Page 8-9, paragraphs 0043-0055).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify He to include the missing limitations in order to reduce power consumption (Page 3, paragraph 0013) and have better human computer interaction experience (Page 1, paragraph 0004) as disclosed by Xu.  See rejection of claim 1 above.  
Regarding Claim 15, He discloses machine-readable storage medium having machine-executable instructions stored thereon, wherein when executed by a processor, the machine-executable instructions can realize the directional display method of audio equipment according to claim 1( Page 7, paragraph 0043, Page 10-11, paragraph 0061-0067, Page 14-17, 0078, 0080, 0086-0090, 0095). See rejection of Claim 1. Xu discloses activating the camera module for panoramic shooting to detect a user position in response to an activation signal acquired (Page 8-9, paragraphs 0043-0055).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify He to include the missing limitations in order to reduce power consumption (Page 3, paragraph 0013) and have better human computer interaction experience (Page 1, paragraph 0004) as disclosed by Xu. See rejection of claim 1.
	Regarding Claim 16, He discloses audio equipment, comprising a camera module and a display screen that is circumferentially located on sides of the audio equipment, wherein the audio equipment further comprises a processor and a machine-readable storage medium having machine-executable instructions stored thereon, and by reading and executing the machine-executable instructions in the machine-readable storage medium, the processor can execute the directional display method of audio equipment according to claim 2 (Page 7, paragraph 0043, Page 10-11, paragraph 0061-0067, Page 14-17, 0078, 0080, 0086-0090, 0095). Xu discloses activating the camera module for panoramic shooting to detect a user position in response to an activation signal acquired and the limitations of claim 2 above (Page 8-9, paragraphs 0043-0055).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify He to include the missing limitations in order to reduce power consumption (Page 3, paragraph 0013) and have better human computer interaction experience (Page 1, paragraph 0004) as disclosed by Xu. See rejection of claim 1 and 2.  
Regarding Claim 17, He discloses audio equipment, comprising a camera module and a display screen that is circumferentially located on sides of the audio equipment, wherein the audio equipment further comprises a processor and a machine-readable storage medium having machine-executable instructions stored thereon, and by reading and executing the machine-executable instructions in the machine-readable storage medium, the processor can execute the directional display method of audio equipment according to claim 3 (Page 7, paragraph 0043, Page 10-11, paragraph 0061-0067, Page 14-17, 0078, 0080, 0086-0090, 0095). Xu discloses activating the camera module for panoramic shooting to detect a user position in response to an activation signal acquired (Page 8-9, paragraphs 0043-0055).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify He to include the missing limitations in order to reduce power consumption (Page 3, paragraph 0013) and have better human computer interaction experience (Page 1, paragraph 0004) as disclosed by Xu.  see rejection of Claim 1 and 3.
Regarding Claim 19, He discloses a machine-readable storage medium having machine-executable instructions stored thereon, wherein when executed by a processor, the machine-executable instructions can realize the directional display method of audio equipment according to claim 2 (Page 7, paragraph 0043, Page 10-11, paragraph 0061-0067, Page 14-17, 0078, 0080, 0086-0090, 0095). Xu discloses activating the camera module for panoramic shooting to detect a user position in response to an activation signal acquired and the limitations of claim 2 above (Page 8-9, paragraphs 0043-0055).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify He to include the missing limitations in order to reduce power consumption (Page 3, paragraph 0013) and have better human computer interaction experience (Page 1, paragraph 0004) as disclosed by Xu. See rejection of claim 1 and 2.  
Regarding Claim 20, He discloses a machine-readable storage medium having machine-executable instructions stored thereon, wherein when executed by a processor, the machine-executable instructions can realize the directional display method of audio equipment according to claim 3 (Page 7, paragraph 0043, Page 10-11, paragraph 0061-0067, Page 14-17, 0078, 0080, 0086-0090, 0095). Xu discloses activating the camera module for panoramic shooting to detect a user position in response to an activation signal acquired (Page 8-9, paragraphs 0043-0055).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify He to include the missing limitations in order to reduce power consumption (Page 3, paragraph 0013) and have better human computer interaction experience (Page 1, paragraph 0004) as disclosed by Xu. See rejection of claim 1 and 3.  

Allowable Subject Matter
Claim 11 is allowed.

Claims 4-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



October 21, 2022